DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-12, 14-15 in the reply filed on 10/10/2022 is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 05/26/2021 appears to be acceptable.

Drawings
The drawings filed 05/26/2021 appears to be acceptable.

Claim Objections
Claims 1, 3, 5 and 14-15 are objected to because they lack proper antecedent basis and other minor errors. The examiner suggests the following amendments:
1. A semiconductor device, comprising:
a layer stack with a plurality of first semiconductor layers of a first doping type and a plurality of second semiconductor layers of a second doping type complementary to the first doping type, wherein the first semiconductor layers and the second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region of a first semiconductor device adjoining the plurality of first semiconductor layers, wherein the first semiconductor region has a first end arranged in a first region of the first semiconductor device and extends from the first end and from the first region in a first horizontal direction into a second region of the first semiconductor device;
a plurality of second semiconductor regions of the first semiconductor device, wherein each of the plurality of second semiconductor regions adjoins at least one of the plurality of second semiconductor layers, and wherein a first number of the plurality of second semiconductor regions is arranged in the first region and a second number of the plurality of second semiconductor regions is arranged in the second region of the first semiconductor device; and
a third semiconductor region of the first semiconductor device, adjoining the plurality of first semiconductor layers, wherein the third semiconductor region extends from the first region into the second region of the first semiconductor device and is spaced apart from the first semiconductor region, wherein the plurality of second semiconductor regions is arranged between the third semiconductor region and the first semiconductor region, and is spaced apart from the third semiconductor region and the first semiconductor region,
wherein an average doping concentration along a shortest path between the first semiconductor region and the third semiconductor region in either at least one of the plurality of first semiconductor layers, or in at least one of the plurality of second semiconductor layers in the first region differs from an average doping concentration along a shortest path between the first semiconductor region and the third semiconductor region of the same layer in the second region.
3. The semiconductor device of claim 1, wherein a distance between the plurality of second semiconductor regions and the first semiconductor region is greater than a distance between the plurality of second semiconductor regions and the third semiconductor region, and an average concentration of doping atoms of the second doping type along a shortest path between the first semiconductor region and the third semiconductor region in at least one of the plurality of first semiconductor layers or in at least one of the plurality of second semiconductor layers is lower in the first region than in the same layer in the second region of the first semiconductor device.
5. The semiconductor device of claim 1, wherein a distance between the plurality of second semiconductor regions and the first semiconductor region is less than a distance between the plurality of second semiconductor regions and the third semiconductor region, and wherein an average concentration of doping atoms of the first doping type along a shortest path between the first semiconductor region and the third semiconductor region in at least one of the plurality of first semiconductor layers or in at least one of the plurality of second semiconductor layers is higher in the first region than in the same layer in the second region of the first semiconductor device.


14. A semiconductor device, comprising:
a layer stack with a plurality of first semiconductor layers of a first doping type and a plurality of second semiconductor layers of a second doping type complementary to the first doping type, wherein the first semiconductor layers and the second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region of a first semiconductor device adjoining the plurality of first semiconductor layers, wherein the first semiconductor region has a first end arranged in a first region of the first semiconductor device and extends from the first end and from the first region in a first horizontal direction into a second region of the first semiconductor device;
a plurality of second semiconductor regions of the first semiconductor device, wherein each of the plurality of second semiconductor regions adjoins at least one of the plurality of second semiconductor layers, and wherein a first number of the plurality of second semiconductor regions is arranged in the first region and a second number of the plurality of second semiconductor regions is arranged in the second region of the first semiconductor device;
a third semiconductor region of the first semiconductor device, adjoining the plurality of first semiconductor layers, wherein the third semiconductor region extends from the first region into the second region of the first semiconductor device and is spaced apart from the first semiconductor region, wherein the plurality of second semiconductor regions is arranged between the third semiconductor region and the first semiconductor region, and is spaced apart from the third semiconductor region and the first semiconductor region,
a carrier, wherein the second surface of the layer stack adjoins the carrier; and
at least one of:
a first carrier region of the second doping type, extending from the second surface of the layer stack into the carrier, wherein the first carrier region is arranged adjacent to the first semiconductor region and the plurality of second semiconductor regions; and
a second carrier region of the first doping type, extending from the second surface of the layer stack into the carrier, wherein the second carrier region is arranged adjacent to the third semiconductor region, wherein the first carrier region, in a horizontal direction, extends from the first semiconductor region towards the third semiconductor region,
wherein in the first region of the first semiconductor device, a width of the first carrier region is greater than a width of the first carrier region in the second region of the first semiconductor device,
wherein a width of the first carrier region corresponds to an extension of the first carrier region from the first semiconductor region towards the third semiconductor region.

15. A semiconductor device, comprising:
a layer stack with a plurality of first semiconductor layers of a first doping type and a plurality of second semiconductor layers of a second doping type complementary to the first doping type, wherein the first semiconductor layers and the second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region of a first semiconductor device adjoining the plurality of first semiconductor layers, wherein the first semiconductor region has a first end arranged in a first region of the first semiconductor device and extends from the first end and from the first region in a first horizontal direction into a second region of the first semiconductor device;
a plurality of second semiconductor regions of the first semiconductor device, wherein each of the plurality of second semiconductor regions adjoins at least one of the plurality of second semiconductor layers, and wherein a first number of the plurality of second semiconductor regions is arranged in the first region and a second number of the plurality of second semiconductor regions is arranged in the second region of the first semiconductor device;
a third semiconductor region of the first semiconductor device, adjoining the plurality of first semiconductor layers, wherein the third semiconductor region extends from the first region into the second region of the first semiconductor device and is spaced apart from the first semiconductor region, wherein the plurality of second semiconductor regions is arranged between the third semiconductor region and the first semiconductor region, and is spaced apart from the third semiconductor region and the first semiconductor region,
a third semiconductor layer, wherein the first surface of the layer stack adjoins the third semiconductor layer; and
at least one of:
a first field plate region comprising a conducting material, arranged above to the third semiconductor layer such that the third semiconductor layer is arranged between the first field plate region and the layer stack; and
a second field plate region comprising a conducting material, arranged adjacent to the third semiconductor layer such that the third semiconductor layer is arranged between the second field plate region and the layer stack,
wherein the first field plate region, in a horizontal direction, extends from the first semiconductor region towards the third semiconductor region,
wherein in the first region of the first semiconductor device, a width of the first field plate region is greater than a width of the first field plate region in the second region of the first semiconductor device,
wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 reads "a carrier, wherein the second surface of the layer stack adjoins the carrier; and at least one of: 
….”
Via the expression "at least one of" it is defined that only one out of several alternatives may be part of the device. It is however not clear from the claim wording what the alternatives are.
The next four lines of claim 14 define "a first carrier region" and then the following three lines "a second carrier region". The remainder of claim 14 further characterizes the first carrier region only. That means that taken literally in one alternative it is simply defined that the device has a second carrier region "adjacent" to the third semiconductor region, while no first carrier region needs to be present.
There are doubts that this is really what is intended to be defined by the claim. It would appear to make more sense that the further restrictions regarding the respective widths of the carrier regions should also apply to the "second carrier region". The claim should be clarified to make clear what is defined.
Claim 14 also recites, “wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region”. However, it is not understood from the claim language what the "corresponds to" means. It is also unclear in which direction the "width" is determined.
Claim 15 reads "a third semiconductor layer, wherein the first surface of the layer stack adjoins the third semiconductor layer; and at least one of:
….”
Via the expression "at least one of" it is defined that only one out of several alternatives may be part of the device. It is however not clear from the claim wording what the alternatives are. The next three lines of claim 15 define "a first field plate region" and then the following three lines "a second field region". The remainder of claim 14 further characterizes the first field plate region only. That means that taken literally in one alternative it is simply defined that the device has a second field plate region "adjacent" to the third semiconductor layer, while no first field plate region needs to be present. There are doubts that this is really what is intended to be defined by the claim. It would appear to make more sense that the further restrictions regarding the respective widths of the carrier regions should also apply to the "second field plate region". The claim should be clarified to make clear what is defined.
Furthermore claim 15 reads "first field plate region" and "second field plate region". The definition of a "field plate region" does not clearly define that there is actually a field plate provided. It could also designate a region where an actual field plate could be mounted if desired, etc. The claim should clearly define that field plates are provided, e.g. by replacing "region" with "electrode" (¶ 0108 of the present application). 
In the last four lines of claim 15 " ... wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region" it is not understood what the "corresponds to" means. If it is intended to define that the width is equal to said extension then this should be clearly stated. It is also unclear in which direction the "width" is determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobde et al. (US 20110127606 A1).

Regarding independent claim 1, Bobde et al. teach “1. A semiconductor device (fig. 2, fig. 16; ¶¶ 0034-0039 and ¶¶ 0055-0062), comprising:
a layer stack with a plurality of first semiconductor layers of a first doping type (140, fig. 2) and a plurality of second semiconductor layers of a second doping type complementary to the first doping type (150), wherein the first semiconductor layers and the second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region (120-D, fig. 2, fig. 16) of a first semiconductor device adjoining the plurality of first semiconductor layers (140), wherein the first semiconductor region (120-D) has a first end (fig. 16, the tip of drain finger 120-D) arranged in a first region (fig. 16, a first horizontal stripe encompassing regions 171) of the first semiconductor device and extends from the first end (fig. 16, the tip of drain finger 120-D) and from the first region in a first horizontal direction into a second region  (fig. 16, a horizontal stripe below the first horizontal stripe) of the first semiconductor device;
a plurality of second semiconductor regions (130) of the first semiconductor device, wherein each of the plurality of second semiconductor regions (130) adjoins at least one of the plurality of second semiconductor layers (150), and wherein a first number of the plurality of second semiconductor regions (130) is arranged in the first region and a second number of the plurality of second semiconductor regions (130) is arranged in the second region of the first semiconductor device; and
a third semiconductor region (120-S) of the first semiconductor device, adjoining the plurality of first semiconductor layers (140), wherein the third semiconductor region (120-S) extends from the first region  (fig. 16, a first horizontal stripe encompassing regions 171) into the second region (fig. 16, a horizontal stripe below the first horizontal stripe) of the first semiconductor device and is spaced apart from the first semiconductor region, wherein the plurality of second semiconductor regions is arranged between the third semiconductor region (120-S) and the first semiconductor region (120-D), and is spaced apart from the third semiconductor region (120-S) and the first semiconductor region (120-D),
wherein an average doping concentration along a shortest path between the first semiconductor region (120-D) and the third semiconductor region (120-S) in either at least one of the plurality of first semiconductor layers, or in at least one of the plurality of second semiconductor layers in the first region differs from an average doping concentration along a shortest path between the first semiconductor region and the third semiconductor region of the same layer in the second region (fig. 16, region 171 and ¶ 0062: the average doping concentration in region 171 differs from the average doping concentration in region 140 due to the additional implant 171 and thus a shortest path from a top source region 120-S to the drain 120-D fingertip has a different average doping concentration than a shortest path from a lower source region 120-S)”.

Regarding claim 7, Bobde et al. further teach, “The semiconductor device of claim 1, wherein a distance between the first semiconductor region and the third semiconductor region in the first region is greater than a distance between the first semiconductor region and the third semiconductor region in the second region (fig. 16; ¶ 0056)”.

Regarding claim 11, Bobde et al. further teach, “The semiconductor device of claim 1, wherein the doping concentration along the shortest path between the first semiconductor region and the third semiconductor region is homogenous (fig. 16)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bobde et al.  as applied to claim 1 above, and further in view of Weis et al. (US 20190287804 A1).
Regarding claim 2, Bobde et al. teach all the limitations described in claim 1.
But Bobde et al. are silent upon the provision of wherein “The semiconductor device of claim 1, wherein the plurality of second semiconductor regions and the third semiconductor region extend along the first semiconductor region in the second region of the first semiconductor device, and wherein the plurality of second semiconductor regions and the third semiconductor region extend around the first semiconductor region in the first region of the first semiconductor device, thereby forming an arc around the first end of the first semiconductor region and surrounding the first end of the first semiconductor region horizontally”.
However, Weis et al. teach a semiconductor device, wherein the plurality of second semiconductor regions and the third semiconductor region extend along the first semiconductor region in the second region of the first semiconductor device, and wherein the plurality of second semiconductor regions and the third semiconductor region extend around the first semiconductor region in the first region of the first semiconductor device, thereby forming an arc around the first end of the first semiconductor region and surrounding the first end of the first semiconductor region horizontally (32, figs. 14-16, ¶¶ 0062-0070, see fig. 16).
It would have been within the scope of one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Bobde et al. and Weis et al. to enable the gate regions formation step of Bobde et al. to be performed according to the teachings of Weis et al. because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed gate regions formation step of Bobde et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP § 2144.07.



Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bobde et al.  

Regarding claim 3, Bobde et al. further teach, “The semiconductor device of claim 1, wherein a distance between the plurality of second semiconductor regions (130) and the first semiconductor region (120-D) is greater than a distance between the plurality of second semiconductor regions (130) and the third semiconductor region (120-S), and an average concentration of doping atoms of the second doping type along a shortest path between the first semiconductor region and the third semiconductor region in at least one of the plurality of first semiconductor layers or in at least one of the plurality of second semiconductor layers is lower in the first region than in the same layer in the second region of the first semiconductor device (fig. 16)”. The skilled person would readily contemplate a source centered layout as an alternative to the drain- centered layout disclosed in Bobde et al. and adjust the average doping concentration accordingly for increasing the breakdown voltage.

Regarding claim 4, ‘The semiconductor device of claim 3, wherein in the at least one of the first semiconductor layers or in the at least one of the second semiconductor layers, the concentration of dopant atoms of the second type along a shortest path between the first semiconductor region and the third semiconductor region in the first region is between 10% and 30% lower than the concentration of dopant atoms of the second type in the same layer in the second region of the first semiconductor device’, while the cited prior art Bobde et al. does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.

Regarding claim 5, Bobde et al. further teach, “The semiconductor device of claim 1, wherein a distance between the plurality of second semiconductor regions (130) and the first semiconductor region (120-D) is less than a distance between the plurality of second semiconductor regions (130) and the third semiconductor region (120-S), and wherein an average concentration of doping atoms of the first doping type along a shortest path between the first semiconductor region and the third semiconductor region in at least one of the plurality of first semiconductor layers or in at least one of the plurality of second semiconductor layers is higher in the first region than in the same layer in the second region of the first semiconductor device”. The skilled person would readily contemplate a source centered layout as an alternative to the drain- centered layout disclosed in Bobde et al. and adjust the average doping concentration accordingly for increasing the breakdown voltage.

Regarding claim 6, ‘The semiconductor device of claim 5, wherein in the at least one of the first semiconductor layers or in the at least one of the second semiconductor layers, the average concentration of dopant atoms of the first type along a shortest path between the first semiconductor region and the third semiconductor region in the first region is between 10% and 30% higher than the concentration of dopant atoms of the first type in the same layer in the second region of the first semiconductor device’, while the cited prior art Bobde et al. does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bobde et al.  as applied to claim 1 above, and further in view of Weis et al. (EP 3644374 A1).

Regarding claim 12, Bobde et al. teach all the limitations described in claim 1.
But Bobde et al. are silent upon the provision of wherein the doping concentration is different for different sections along the shortest path between the first semiconductor region and the third semiconductor region.
However, Weis et al. teach a semiconductor device, wherein the doping concentration is different for different sections along the shortest path between the first semiconductor region and the third semiconductor region (figs. 1-8, ¶¶ 0011-0057).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Bobde et al. and Weis et al. to include different sections with different doping concentration according to the teachings of Weis et al. with a motivation of improving the breakdown strength.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bobde et al.  in view of Hirler et al. (US 20170222043 A1).

Regarding independent claim 14, Bobde et al. teach, “A semiconductor device, comprising:
a layer stack with a plurality of first semiconductor layers of a first doping type (140, fig. 2) and a plurality of second semiconductor layers of a second doping type complementary to the first doping type (150), wherein the first semiconductor layers and the second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region (120-D, fig. 2, fig. 16) of a first semiconductor device adjoining the plurality of first semiconductor layers (140), wherein the first semiconductor region (120-D) has a first end (fig. 16, the tip of drain finger 120-D) arranged in a first region (fig. 16, a first horizontal stripe encompassing regions 171) of the first semiconductor device and extends from the first end (fig. 16, the tip of drain finger 120-D) and from the first region in a first horizontal direction into a second region  (fig. 16, a horizontal stripe below the first horizontal stripe) of the first semiconductor device;
a plurality of second semiconductor regions (130) of the first semiconductor device, wherein each of the plurality of second semiconductor regions (130) adjoins at least one of the plurality of second semiconductor layers (150), and wherein a first number of the plurality of second semiconductor regions (130) is arranged in the first region and a second number of the plurality of second semiconductor regions (130) is arranged in the second region of the first semiconductor device; and
a third semiconductor region (120-S) of the first semiconductor device, adjoining the plurality of first semiconductor layers (140), wherein the third semiconductor region (120-S) extends from the first region  (fig. 16, a first horizontal stripe encompassing regions 171) into the second region (fig. 16, a horizontal stripe below the first horizontal stripe) of the first semiconductor device and is spaced apart from the first semiconductor region, wherein the plurality of second semiconductor regions is arranged between the third semiconductor region (120-S) and the first semiconductor region (120-D), and is spaced apart from the third semiconductor region (120-S) and the first semiconductor region (120-D),
a carrier (fig. 2, carrier formed by layers 107, 160 and 106), wherein the second surface of the layer stack adjoins the carrier; and
at least one of:”

But Bobde et al. are silent upon the provision of wherein 
a first carrier region of the second doping type, extending from the second surface of the layer stack into the carrier, wherein the first carrier region is arranged adjacent to the first semiconductor region and the plurality of second semiconductor regions; and
a second carrier region of the first doping type, extending from the second surface of the layer stack into the carrier, wherein the second carrier region is arranged adjacent to the third semiconductor region, wherein the first carrier region, in a horizontal direction, extends from the first semiconductor region towards the third semiconductor region,
wherein in the first region of the first semiconductor device, a width of the first carrier region is greater than a width of the first carrier region in the second region of the first semiconductor device,
wherein a width of the first carrier region corresponds to an extension of the first carrier region from the first semiconductor region towards the third semiconductor region.

However, Hirler et al. teach a similar device (fig. 1A-1B, 2A-2C; ¶¶ 0034-0059), wherein 
a first carrier region (see e.g. Fig. 2B, first carrier region 253) of the second doping type, extending from the second surface of the layer stack into the carrier, wherein the first carrier region is arranged adjacent to the first semiconductor region (i.e. sources or drains) and the plurality of second semiconductor regions (i.e. the gates); and
a second carrier region (see e.g. Fig. 2B region 253 adjacent source 218 or region 252 adjacent drain 205.) of the first doping type, extending from the second surface of the layer stack into the carrier, wherein the second carrier region is arranged adjacent to the third semiconductor region, wherein the first carrier region, in a horizontal direction, extends from the first semiconductor region towards the third semiconductor region (i.e. sources or drains),
wherein in the first region of the first semiconductor device, a width of the first carrier region is greater than a width of the first carrier region in the second region of the first semiconductor device, wherein a width of the first carrier region (252) corresponds to an extension of the first carrier region from the first semiconductor region towards the third semiconductor region (¶ 0059).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Bobde et al. and Hirler et al. to include first and second carrier regions with claimed width according to the teachings of Hirler et al. with a motivation of increasing robustness to avalanche breakdown. See Hirler et al., ¶ 0059. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bobde et al.  in view of Weis et al. (EP 3644374 A1).

Regarding independent claim 15, Bobde et al. teach, “A semiconductor device, comprising:
a layer stack with a plurality of first semiconductor layers of a first doping type (140, fig. 2) and a plurality of second semiconductor layers of a second doping type complementary to the first doping type (150), wherein the first semiconductor layers and the second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region (120-D, fig. 2, fig. 16) of a first semiconductor device adjoining the plurality of first semiconductor layers (140), wherein the first semiconductor region (120-D) has a first end (fig. 16, the tip of drain finger 120-D) arranged in a first region (fig. 16, a first horizontal stripe encompassing regions 171) of the first semiconductor device and extends from the first end (fig. 16, the tip of drain finger 120-D) and from the first region in a first horizontal direction into a second region  (fig. 16, a horizontal stripe below the first horizontal stripe) of the first semiconductor device;
a plurality of second semiconductor regions (130) of the first semiconductor device, wherein each of the plurality of second semiconductor regions (130) adjoins at least one of the plurality of second semiconductor layers (150), and wherein a first number of the plurality of second semiconductor regions (130) is arranged in the first region and a second number of the plurality of second semiconductor regions (130) is arranged in the second region of the first semiconductor device; and
a third semiconductor region (120-S) of the first semiconductor device, adjoining the plurality of first semiconductor layers (140), wherein the third semiconductor region (120-S) extends from the first region  (fig. 16, a first horizontal stripe encompassing regions 171) into the second region (fig. 16, a horizontal stripe below the first horizontal stripe) of the first semiconductor device and is spaced apart from the first semiconductor region, wherein the plurality of second semiconductor regions is arranged between the third semiconductor region (120-S) and the first semiconductor region (120-D), and is spaced apart from the third semiconductor region (120-S) and the first semiconductor region (120-D),
…………
at least one of:
a first field plate region (128-FP, fig. 4) comprising a conducting material, arranged above to the third semiconductor layer (125-S) such that the third semiconductor layer is arranged between the first field plate region (128-FP) and the layer stack; and
a second field plate region (138-FP) comprising a conducting material, arranged adjacent to the third semiconductor layer such that the third semiconductor layer is arranged between the second field plate region (138-FP) and the layer stack,
wherein the first field plate region (138-FP), in a horizontal direction, extends from the first semiconductor region (125-D) towards the third semiconductor region (125-S, fig. 4),
wherein in the first region of the first semiconductor device, a width of the first field plate region is greater than a width of the first field plate region in the second region of the first semiconductor device, wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region (fig. 16)”.

But Bobde et al. are silent upon the provision of wherein  
a third semiconductor layer, wherein the first surface of the layer stack adjoins the third semiconductor layer; 
However, Weis et al. teach a similar device (fig. 1-8; ¶ 0011-0057), wherein  
a third semiconductor layer (131), wherein the first surface of the layer stack (11/12) adjoins the third semiconductor layer (131);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Bobde et al. and Weis et al. to include third semiconductor layer different from the layer stack according to the teachings of Weis et al. as this is conventional in the related field.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817